Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 30, 2017

The Court of Appeals hereby passes the following order:

A17A1868. BRENDA S. HINES v. WILMINGTON SAVINGS FUND
    SOCIETY.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant Brenda S. Hines appealed to the superior
court. The superior court also ruled in favor of the plaintiff, and Hines filed this
direct appeal from the superior court’s order. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Hines was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). Hines’s failure to follow this procedure deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/30/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.